Citation Nr: 0906019	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-27 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
lung disability.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for residuals of 
chemical exposure.

5.  Entitlement to service connection for hepatitis B.

6.  Entitlement to service connection hepatitis C.

7.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002, August 2003, and June 2007 
rating decisions of the RO that denied the Veteran's 
application to reopen his claim for a lung condition, denied 
his claims of entitlement to service connection for diabetes 
mellitus, residuals of chemical exposure, and hepatitis B and 
C, and granted entitlement to service connection for PTSD, 
evaluated as 30 percent disabling.  The Veteran filed a 
timely appeal of these determinations to the Board.

The record shows that entitlement to service connection for a 
lung disability was first denied in an October 1978 rating 
decision.  The RO has developed the Veteran's claim for 
service connection for a lung disability on a de novo basis.  
However, a determination on whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider an underlying claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for a lung disability.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156a (2008).  The Board 
will reopen the Veteran's claim for service connection for a 
lung disability and then consider this claim on a de novo 
basis.  The issues on the first page of this decision have 
been styled to reflect this determination. 

In September 2008, the Veteran and his daughter, accompanied 
by his representative, testified at a hearing before the 
undersigned Acting Veterans Law Judge at the local regional 
office.  A transcript of this proceeding has been associated 
with the Veteran's claims file.

The issues of entitlement to service connection for hepatitis 
B and hepatitis C are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. VA will 
notify the Veteran when further action is required.


FINDINGS OF FACT

1.  In an October 1978 rating decision, the RO denied the 
claim of entitlement to service connection for a lung 
condition; the Veteran was notified of this decision and of 
his appellate rights, but did not file a timely notice of 
disagreement and the decision became final.  

2.  The evidence added to the record since the October 1978 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran is not shown to have a lung condition, 
diabetes mellitus, or the residuals of chemical exposure due 
to or the result of his active service.  

4.  The Veteran's signs and symptoms of PTSD, while 
productive of social impairment, isolation and other symptoms 
of PTSD, were not manifested by such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more frequently than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Subsequent to the final October 1978 RO decision, new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a lung condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  

2.  The Veteran does not have a lung condition that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  The Veteran does not have diabetes mellitus that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

4.  The Veteran does not have any residuals of chemical that 
were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

5.  The criteria have not been met for an initial disability 
rating for PTSD in excess of 30 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130; Diagnostic Code 9411 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in April and October 2002, July and August 
2003, March 2006, October 2007, and June 2008, the RO 
provided the Veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was notified regarding what the evidence must show with 
respect to his claims, and also provided adequate notice of 
the evidence, which was not of record, that was necessary to 
substantiate the claims.  The Veteran was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the Veteran's behalf, and the 
Veteran was generally invited to send information or evidence 
to VA that may support the claims.  

The information pertaining to the assignment of disability 
ratings and effective dates was not provided to the Veteran 
until after the initial adjudication of his claims.  This 
failure did not result in any harm to the Veteran, as he was 
provided with time to submit additional evidence, and 
afterwards his claims were readjudicated. 

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court held that upon receipt of an application 
for service connection, VA is required to notify a claimant 
of what information and evidence will substantiate the 
elements of the claim for service connection, including that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
Veteran's claim for an initial higher disability rating for 
his service-connected PTSD; and under the circumstances, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service treatment 
records, post-service treatment records, VA examination 
reports, the Veteran's testimony before the RO and the Board, 
and statements submitted by the Veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  New and Material Evidence.

In an October 1978 rating decision, the Veteran was denied 
entitlement to service connection for a lung disability, 
including a right upper lobe mass.  He did not initiate an 
appeal of this decision by submitting a notice of 
disagreement.  Therefore, the October 1978 decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2007); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a), effective on and after August 29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the evidence submitted after October 1978 
consists of private and VA medical treatment records, a VA 
examination, the Veteran's testimony before the Board, and 
statements submitted by the Veteran and his representative in 
support of the claim.  

Of particular significance is an April 2003 VA examination in 
which the Veteran reported complaints of asthma.  The Veteran 
was noted to have minimal linear scarring in the right upper 
lobe that was stable in appearance. The lungs were clear of 
infiltrates or effusions.  After examination, the Veteran's 
lungs were indicated to be normal.  The examiner reported a 
normal respiratory examination.  Other treatment notes after 
October 1978 indicate a history of allergic rhinitis or 
allergic sinusitis. 

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the October 1978 RO 
decision and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the Veteran's application to reopen the 
claim of service connection for a lung disability is granted.  

The Board will now consider the Veteran's claim for service 
connection for a lung disability on a de novo basis.  As the 
RO has already considered the Veteran's claim on a de novo 
basis, this can result in no harm to the Veteran.  Bernard v. 
Brown, 4 Vet .App. 384, 394 (1993).

III.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as diabetes mellitus, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Veteran seeks compensation benefits for a lung 
condition, diabetes mellitus, and the residuals of chemical 
exposure.  The Veteran's medical records, however, do not 
indicate that the Veteran currently has these conditions.

Here, the Board first notes that the Veteran has claimed 
service connection for residuals of chemical exposure, in 
part, based on a December 2002 letter that he received from 
the Department of Defense indicating that he was a part of 
Project 112.  Specifically, the letter indicated that the 
Veteran had been a part of Project Shipboard Hazard and 
Defense (SHAD) which was undertaken in order to determine the 
effectiveness of shipboard detection and protective measures 
against chemical and biological threats.  Later it was 
determined, however, that while the Veteran's ship (the USS 
Wexford County) had been involved in such testing, it had 
taken place in January and February 1965, before the Veteran 
entered the service.  The Veteran does not contend that he 
has had any other chemical exposure and his medical records 
do not indicate the diagnosis or treatment for any condition 
that may be related to chemical exposure.

With respect to the Veteran's lung claim, the Veteran's 
medical records do indicate a history of allergic rhinitis or 
allergic sinusitis.  The Veteran also occasionally would 
indicate symptoms that may be related to a sinus or allergy 
condition.  However, the May 1969 separation examination 
found that the lungs were normal.  An X-ray study conducted 
at this time was also within normal limits. 

Post service medical records include the report of an August 
1978 VA examination of the lungs.  The Veteran was noted to 
have a history of respiratory infection for the past one and 
a half years.  The diagnoses included an abnormal right upper 
lobe mass shown on X-ray study, and right upper lobe 
pneumonia.  The examiner did not relate these findings to the 
Veteran's active service. 

In order to determine whether the Veteran has a current lung 
disability that is related to his service, the Veteran was 
provided a VA examination dated in April 2003.  The examiner 
noted the Veteran's complaints of asthma and reported that 
the Veteran did not give a history of any other respiratory 
problems.  The examiner reported that the Veteran had 
complaints of productive cough and sputum for the past two 
years but no hemoptysis or anorexia.  He was also noted to 
get dyspnea on exertion.  The Veteran reported asthma attacks 
two or three times per month and reported that he has to take 
off work at least twice a month because he feels weak and 
tired after an asthma attack.   X-rays revealed minimal 
linear scarring in the right upper lobe, stable in 
appearance.  The lungs were clear of infiltrates or 
effusions.  Impression was normal and unchanged from the last 
examination.  After examination, the Veteran was indicated to 
have a normal respiratory examination.  The Veteran was noted 
to give a history of asthma without treatment during the 
attack or in between attacks.  Chest x-ray was normal and PFT 
was unremarkable.

Finally, with respect to the Veteran's claim for diabetes 
mellitus, the Veteran's medical records indicate that the 
Veteran has had elevated blood sugar in the past and that his 
physicians recommended a low sugar/low carbohydrate diet in 
order to control any budding problem.  The Veteran, however, 
has never been diagnosed with this condition.

Based on the foregoing, the Board finds that the Veteran's 
claims of service connection for residuals of chemical 
exposure, a lung condition, and diabetes mellitus must be 
denied.  The lung mass noted in August 1978 is no longer 
present, and there is no indication of a residual disability.  
The Veteran has not currently been diagnosed with active 
disabilities related to either this claim or his claims for 
chemical exposure and diabetes mellitus.  And without a 
current diagnosis, a claim of service connection for any such 
condition cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).   

IV.  Initial rating claim

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the Veteran's PTSD is currently rated as 30 
percent disabling under Diagnostic Code 9411.  Under this 
code, a 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a Veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the Veteran's PTSD does not warrant an evaluation in excess 
of 30 percent.  

In this case, the medical evidence consists primarily of the 
Veteran's VA treatment records and a VA examination dated in 
March 2007.  

The March 2007 examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination and 
report.  The Veteran's social and military history were noted 
in the report.  The Veteran reported socially isolating, and 
feeling lonely.  The Veteran was noted to be employed and 
living on a 300 acre ranch, working for surrounding ranches.  
The Veteran indicated that he has had nightmares since 1967 
and indicated that he has these one to two times per week.  
He also reported daily intrusive thoughts.  The Veteran 
reported depression and anger, with some legal trouble 
earlier in his life secondary to his anger.  The Veteran 
indicated that the he has given up acting out on his anger, 
but that he will curse, swear, and go off or bully.  The 
Veteran reported being married twice with two grown daughters 
from his second marriage.  He reported a good relationship 
with his daughters.  The Veteran also indicated that he 
currently has a girlfriend of approximately 6 or 7 years.  
The Veteran reported using illegal drugs after service, but 
indicated that he has not used any since 1976 and does not 
use alcohol.  The Veteran reported suicidal ideation 
approximately 15 years before, but indicated that he has not 
had this since.  Upon examination, the examiner found no 
impairment of thought process or communication and no 
delusional behavior.  The Veteran also denied auditory and 
visual hallucinations.  Eye contact and interaction was 
indicated to be appropriate and the Veteran denied homicidal 
and suicidal ideation.  The Veteran was appropriately dressed 
and groomed, and was fully oriented as to time, place and 
person.  Memory and intellect were grossly intact and no 
obsessive or ritualistic behaviors were reported.  Rate and 
flow of speech were within normal limits and the Veteran 
denied panic attacks. The examiner noted that the Veteran was 
being treated for depression and the Veteran reported 
situational anxiety.  The examiner indicated that there had 
been no impaired impulse control for the past seven years.  
Some sleep impairment was noted.  The Veteran was diagnosed 
with PTSD and assigned a GAF score of 57.  

With respect to the GAF scores noted in the VA examination of 
the Veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60, indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  And 
a GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on review of the evidence of record, the Board finds, 
as is explained below, that entitlement to an evaluation in 
excess of 30 percent has not been shown.  

The evidence of record indicates that the Veteran has 
symptoms including nightmares, intrusive thoughts, social 
isolation, some sleep disturbance, some anger issues, 
depression and anxiety. The Veteran reported no current 
suicide or homicidal ideation, no panic attacks, and no 
current problems with drugs or alcohol.  The Veteran was also 
noted to be self-employed.  The Veteran has been married 
twice with two children.  The Veteran reported that he has a 
good relationship with his daughters.  Upon examination, the 
Veteran was appropriately dressed and groomed, and was fully 
oriented as to time, place and person.  Memory and intellect 
were grossly intact and no obsessive or ritualistic behaviors 
were reported.  Rate and flow of speech were within normal 
limits.  There was no impairment of thought processes or 
communication, and no delusions or hallucinations.  Insight 
and judgment, as well as intellectual capacity, also appeared 
to be adequate.  The Veteran was diagnosed with PTSD and 
assigned a GAF score of 57. 

Based on the foregoing, the Veteran's total disability 
picture, while showing social impairment, isolation and other 
PTSD symptoms, did not evidence such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more frequently than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.  
This last factor is notable in that the Veteran has 
maintained a good relationship with his two children, and is 
currently in a steady relationship.  In addition, the Veteran 
has maintained steady self-employment for many years.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for a lung disability; 
to this extend only the appeal is granted. 

Service connection for a lung disability is denied.

Service connection for diabetes mellitus is denied.

Service connection for residuals of chemical exposure is 
denied.

An initial evaluation in excess of 30 percent for post 
traumatic stress disorder is denied. 


REMAND

The Veteran contends that he has developed hepatitis B and 
hepatitis C as a result of active service.  He states that 
his duties during service included putting bodies into body 
bags, and collecting human body parts for disposal.  Given 
the evidence that the Veteran participated in combat with the 
enemy, the Board finds that the Veteran's contentions are 
credible.  

In order to determine whether the Veteran has hepatitis B or 
C and whether such disabilities are related to his service, 
the Veteran was afforded a VA examination dated in April 
2003.  After examination and testing, the examiner stated 
that the Veteran "has positive serology for he B and C; 
however, the viral load is less than 600 ... and he does not 
have any active disease."  However, the examiner did not 
offer an opinion as to whether the Veteran's hepatitis was 
related to active service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, although the Veteran's hepatitis is currently 
asymptomatic, current testing is positive for both hepatitis 
B and hepatitis C.  Furthermore, the Veteran has presented 
credible evidence that he was exposed to blood during active 
service.  Therefore, the Board finds that the Veteran should 
be afforded an additional examination in order to determine 
whether or not the Veteran continues to test positive for 
hepatitis B and hepatitis C and, if so, whether or not these 
disability are related to active service.  

Therefore, these claims are REMANDED for the following 
development:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his hepatitis B and hepatitis 
C.  All tests and studies must be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  At the 
conclusion of the examination, the 
examiner should attempt to express the 
following opinions: 1) Does the Veteran 
have a current diagnosis of hepatitis B 
and/or hepatitis C?  2) If the Veteran is 
found to have a current diagnosis of 
either hepatitis B and/or hepatitis C, 
the examiner should state whether it is 
as likely as not that one or both of 
these disabilities has developed as a 
result of active service.  The reasons 
and bases for these opinions must be 
included.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


